      Case: 3:20-cv-00185-MPM-JMV Doc #: 6 Filed: 09/08/20 1 of 1 PageID #: 26




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION

DAVID DEWAYNE MOORE, JR.                                                             PLAINTIFF

v.                                                          CIVIL NO. 3:20-cv-185-MPM-JMV

ANDREW SAUL, COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION                                                      DEFENDANT


                ORDER GRANTING UNOPPOSED MOTION FOR STAY

       The Court has considered Defendant’s Unopposed Motion for Stay [ECF No. 5] and is of

the opinion the motion should be granted in part.

       IT IS, THEREFORE, ORDERED that all proceedings in this case are stayed for 60 days

from the date of this order or until such time as the Commissioner of the Social Security

Administration can prepare a certified copy of the administrative transcript, whichever is earlier.

       This, the 8th day of September, 2020.



                                                     /s/ Jane M. Virden
                                                     UNITED STATES MAGISTRATE JUDGE
